On Petition for a Rehearing.
Bicknell, C. C.
In general, an affidavit to set aside a «default can not be aided by a second affidavit, filed after the first one has been met by a counter affidavit.
Besides, in the present case, the new matter of the second affidavit is immaterial; if every word of it were in the first • affidavit, the result would be the same.
The second affidavit was rightly rejected.
The petition for rehearing refers to several cases not cited before, but all of them exhibit excusable neglect; in the case at bar the neglect was without excuse, as the court below found.
The petition for a rehearing should be overruled.
Per Curiam. — The petition for a rehearing is overruled.